Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-3 of Recovery Energy, Inc. of our reports dated March 29, 2012, relating to our audits of the consolidated financial statements and internal control over financial reporting, included in the Amended Annual Report on Form10-K/A of Recovery Energy, Inc. as of December31, 2011 and 2010, and for the years ended December31, 2011 and 2010, and for the period from March 6, 2009 (inception) through December 31, 2009. Our report dated March29, 2012, on the effectiveness of internal control over financial reporting as of December31, 2011, expressed an opinion that Recovery Energy, Inc. had not maintained effective internal control over financial reporting as of December31, 2011, based on criteria established in Internal Control – Integrated Framework issued by theCommittee of Sponsoring Organizations of the Treadway Commission. We also consent to the reference to our Firm under the caption “Experts” appearing in this Registration Statement. Hein & Associates LLP Denver, Colorado May 11, 2012
